FRANK, Acting Chief Judge.
The relevant facts are implicit in the result we reach in this matter, i.e., once a valid arrest has been effected, evidence of other criminal conduct revealed by a search undertaken immediately following the arrest is not suppressible. Savoie v. State, 422 So.2d 308, 312-14 (Fla.1982); Gay v. State, 607 So.2d 454, 460-62 (Fla. 1st DCA 1992), rev. denied, 620 So.2d 760 (Fla.1993); State v. Boulia, 522 So.2d 528 (Fla. 2d DCA 1988). Accordingly, we reverse the trial court’s suppression of the evidence gathered by the police from Sprague’s personal property following his arrest.
ALTENBERND, J., and HALL, VINCENT T., (Senior) Judge, concur.